Citation Nr: 0719448	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  00-22 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis 
of the hips.  

2.  Entitlement to an increased disability rating for 
service-connected degenerative changes of the lumbosacral 
spine, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

4.  Entitlement to an effective date earlier than May 4, 1993 
for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from July 1997 to April 1998.  He also had 
active duty for training from February to March 1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).  
 
Procedural history

Service connection for bilateral arthritis of the hips

In an August 2000 rating decision, service connection was 
denied for degenerative changes of the hips.  The veteran 
perfected an appeal of that denial.

Increased rating for degenerative changes of the lumbosacral 
spine

In the August 2000 rating decision, service connection for 
degenerative changes of the lumbosacral spine was granted 
effective August 20, 1999; a 10 percent disability rating was 
assigned.  The veteran filed a timely Notice of Disagreement 
as to the assignment of the 10 percent disability rating for 
the lumbosacral spine disability.  In a November 2002 rating 
decision, a 20 percent disability rating was assigned for the 
lumbosacral spine disability effective August 20, 1999.  The 
veteran later perfected an appeal as to the assignment of a 
20 percent disability rating for the lumbar spine disability.  
 

PTSD

In a November 1998 decision, the Board granted service 
connection for PTSD.  In a November 1998 RO rating decision 
which implemented the Board's decision, a 
10 percent disability rating was assigned, effective May 4, 
1993.  In February 1999, the veteran filed a timely Notice of 
Disagreement (NOD) with the assignment of the 10 percent 
disability rating and the effective date of the grant of 
service connection.  In August 2000, the RO issued a 
Statement of the Case (SOC) as to the issue of an increased 
rating for PTSD.  The RO did not, however, issue a SOC as to 
the earlier effective date issue.  The veteran perfected an 
appeal as to the issue of his entitlement to an increased 
disability rating.

In a November 2002 rating decision, a 30 percent disability 
rating was assigned for PTSD, effective July 9, 2001.  In a 
July 2004 rating decision, a 50 percent disability rating was 
assigned for PTSD, effective July 9, 2001.  The increased 
rating issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].

Additional evidence

In December 2006 and January 2007, the Board received 
additional evidence that was not considered by the agency of 
original jurisdiction (AOJ).  In January and May 2007, the 
veteran's representative waived initial AOJ consideration of 
such evidence.  See 38 C.F.R. § 20.1304 (2006).

Hearing clarification

In a November 2000 VA Form 9, the veteran requested a Travel 
Board hearing at the RO.  In January 2003 and July 2004 VA 
Form 9s, the veteran requested a hearing to be held in 
Washington, DC before a Veterans Law Judge.  In light of the 
veteran's various requests, the Board wrote to the veteran 
and requested hearing clarification.  In January 2007, the 
veteran withdrew his hearing request.  Therefore, no further 
development with regard to a hearing is necessary.

Remanded issues

The issues of an increased rating for PTSD and earlier 
effective date for the grant of service connection for PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

Issues not on appeal

Disagreement not expressed

In a February 2003 rating decision, service connection was 
denied for hearing loss, rashes on the hands and feet, and 
herpes zoster, claimed as peripheral neuropathy.  In an 
August 2003 rating decision, permanent incapacity for self-
support for the veteran's son, E.W.H., was denied.  In a 
December 2004 rating decision, service connection was denied 
for rotator cuff tear of the left shoulder and a claim for 
service connection for abrasion and contusion of the forehead 
was not reopened.  
In a January 2006 rating decision, service connection was 
denied for arthritis of the shoulders, neck, knees, toes, and 
hands.  To the Board's knowledge, the veteran has not 
expressed disagreement with any of these determinations.  
Those issues are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Disagreement expressed

In the December 2004 rating decision, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was denied.  The veteran filed a timely NOD as to that 
denial.  In October 2005, the RO issued a SOC regarding that 
denial.  To the Board's knowledge, the veteran did not file a 
Substantive Appeal.  That issue is therefore not in appellate 
status.  See Archbold, supra.

Issues not adjudicated

In a May 2005 statement, it appeared that the veteran is 
raising service connection for a compression fracture, first 
found on X-rays of the lumbar spine in December 2004, claimed 
as secondary to the service-connected degenerative changes of 
the lumbosacral spine.  In February 2006, the veteran raised 
the issue of entitlement to an annual clothing allowance.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran 
initially had bilateral arthritis of hips during his second 
period of active duty.

2.  The medical evidence of record shows that the service-
connected degenerative changes of the lumbosacral spine is 
manifested by no more than a moderate limitation of motion of 
the lumbar spine and that there is no ankylosis of the lumbar 
spine.


CONCLUSIONS OF LAW

1.  Bilateral arthritis of the hips was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for an increased disability rating for the 
service-connected degenerative changes of the lumbosacral 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5003, 5242 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes  5003, 5292 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
arthritis of the hips and an increased rating for 
degenerative changes of the lumbosacral spine.  As explained 
below, the remaining issues on appeal, increased rating for 
PTSD and an earlier effective date for the grant of service 
connection for PTSD, are being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letter sent in 
December 2002, June 2003, October 2004, and March 2006, which 
were specifically intended to address the requirements of the 
VCAA.  The June 2003 VCAA letter informed the veteran of the 
evidence necessary to establish service connection.  All of 
the VCAA letters informed the veteran of the evidence 
necessary to establish entitlement to an increased rating.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
December 2002 and October 2004 VCAA letters VA provided the 
veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the December 2002 and June 2003 VCAA letters, 
the veteran was informed that VA would schedule him for a 
medical examination.  [VA examinations were conducted in July 
2000, July 2001, September 2003, December 2004, and March 
2006.]

In the December 2002 VCAA letter, the veteran was informed 
that VA would obtain treatment records from VA medical or 
other government facilities and that VA would obtain 
treatment records from private facilities if he completed a 
VA Form 21-4142.  In the June 2003 and October 2004 VCAA 
letters, the veteran was advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The veteran was also 
informed that VA make reasonable efforts on his behalf to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the October 2004 VCAA letter, the RO specifically told the 
veteran to submit any evidence in his possession that 
pertains to his claims.  This request is open ended.  That 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were initially adjudicated by the RO in August 
2000, prior to the December 2002, June 2003, and October 2004 
VCAA letters.  Since the VCAA was not enacted until November 
2000, furnishing the veteran with VCAA notice prior to the 
initial  adjudication was clearly both a legal and a 
practical impossibility. Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error. See VAOGCPREC 7-2004.

These claims were, however, readjudicated following the 
issuance of the VCAA letters in December 2002, June 2003, and 
October 2004, after which the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the SOC issued in July 2004 and supplemental statements 
of the case (SSOC's) issued in 2004, 2005, and 2006.  
Therefore, the essential fairness of the adjudication was not 
affected.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice 
with regard to four elements in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).  Sanders v. Nicholson, No. 06-7001 
(U.S. Fed. Cir. May 16, 2007). The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
existence of a disability, are not at issue.  With regard to 
the claim of service connection for bilateral arthritis of 
the hips, element (3) is in dispute, and was addressed by the 
VCAA letters described above.  As for the increased rating 
claim, element (3) is not at issue as to the claim because 
service connection has already been granted for degenerative 
changes of the lumbosacral spine.  The RO sent a letter to 
the veteran in March 2006 that addressed element (4), degree 
of disability, and element (5), effective date.  SSOCs were 
subsequently issued in June and September 2006.  Therefore, 
the essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to five elements 
in Dingess/Hartman.  

As discussed below, the Board is granting service connection 
for bilateral arthritis of the hips.  The Board is not 
responsible for assigning an initial disability rating or an 
effective date for service connection.  The Board is 
confident that should additional notice pursuant to 
Dingess/Hartman be required, such will be provided to the 
veteran.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the claim for an 
increased rating for degenerative changes of the lumbosacral 
spine, any questions as to the degree of disability and 
appropriate effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. 
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained to the extent necessary.  The evidence of record 
includes service medical records, VA medical records, Social 
Security Administration records, and reports of VA 
examinations, all of which will be described below.

The Board notes that the veteran's service medical records 
may not be complete.  The veteran's claims folder contains 
references to X-ray studies of the hips taken in or around 
April 1998.  The Board is cognizant of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), wherein the United States Court 
of Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In light of the decision below, which grants service 
connection for bilateral arthritis of the hips, another 
search for service medical records is not necessary.

With respect to this increased-rating claim, there is no 
suggestion that the missing service medical records pertain 
to the veteran's back.  Moreover, service connection has 
already been granted; it is the level of disability since the 
grant of service which is of paramount concern.  Thus, the 
possible loss of some service medical records does not impact 
the Board's decision, which as discussed below is based on 
post-service medical evidence.  A search for additional 
service medical records with respect to the increased rating 
claim would be an unwarranted "fishing expedition."  See 
Moore v. Nicholson, No. 04-2386 (U.S. Vet. App. May 15, 
2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded the opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  As noted in the Introduction, the veteran in January 
2007 withdrew his request for a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits on two of the issues on appeal.



	(CONTINUED ON NEXT PAGE)





1.  Entitlement to service connection for bilateral arthritis 
of the hips.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or 
(2) an injury incurred in inactive duty training.  
38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6 
(2006).  

For arthritis, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from active duty.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis

Initial comment

s was noted in the Board's VCAA discussion above, certain of 
the veteran's service medical records may be missing.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare, supra.

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) aff'd, 455 F.3d 1346 (Fed. Cir. 2006), cert. denied, 
2007 U.S. LEXIS 5211, 75 U.S.L.W. 3608 (May 14, 2007) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

The veteran alleges that his bilateral arthritis of the hips 
is the result of physical training during Army Reserve 
training and his second period of active duty.

With respect to Hickson element (1), a report of a July 2000 
VA examination reflects a diagnosis of bilateral minimal 
osteoarthritis based on review of X-rays taken in July 2000.  
Additionally, July 2002 service medical records reveal that 
there is X-ray evidence of degenerative joint disease of the 
hips.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran had a hip injury during active 
duty for training in early 1997.  Thus, element (2) is 
satisfied with respect to in-service injury.  

With respect to in-service disease, there is conflicting 
evidence regarding whether the veteran in fact had bilateral 
degenerative joint disease of the hips during his second 
period of active service or within the one year presumptive 
period thereafter.  The evidence in favor of the veteran's 
claim is an April 1998 orthopedic consultation report in 
which it is noted that X-rays showed degenerative joint 
disease of the hips, with arthritis of the right hip being 
more severe than the arthritis of the left hip.  The evidence 
against the claim is a report of VA X-rays of the hips taken 
in November 1998 showing no significant findings, that is, no 
findings of degenerative changes and no diagnosis of 
arthritis.  

The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim as to the crucial matter of whether 
the veteran had bilateral arthritis of the hips in service.  
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  Hickson element (2) has 
been satisfied.

With respect to Hickson element (3), medical nexus, the 
medical evidence shows that the veteran had bilateral 
arthritis of the hips during his second period of service and 
that he still has bilateral arthritis of the hips.  Arthritis 
is a chronic disease.  See 38 C.F.R. § 3.309(a).  Therefore, 
chronicity of bilateral arthritis of the hips is established 
under 38 C.F.R. § 3.303(b), and Hickson element (3) is 
satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for bilateral arthritis of the hips.  Accordingly, 
the Board concludes that the relevant and probative evidence 
of record establishes that his bilateral arthritis of the 
hips was incurred in service.  The benefit sought on appeal 
is accordingly allowed.


Additional comment

The RO adjudicated the claim for service connection for 
bilateral arthritis of the hips only on a direct basis, in 
accordance with the veteran's assertion about the etiology of 
that disability.  In a May 2007 informal hearing 
presentation, the veteran's representative, in essence, 
presented a new theory of entitlement which had not been 
considered by the RO, namely that the claimed hip disability 
was secondary to the service-connected lumbosacral spine 
disorder, and thereby raised the issue of entitlement to 
secondary service connection for bilateral arthritis of the 
hips.  Secondary service connection involves different law 
and regulations than direct service connection and has not 
been adjudicated by the RO.  See 38 C.F.R. § 3.310 (2006).  
Ordinarily, this matter would be referred to the RO for 
appropriate action.  However, in light of the Board's 
decision granting service connection on a direct basis, no 
further action on this matter is necessary.

2.  Entitlement to an increased disability rating for 
degenerative changes of the lumbosacral spine, currently 
rated as 20 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
See 38 C.F.R. § 4.40 (2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2006).

Change in rating criteria

Service connection for the lumbar spine disability was 
initially granted effective August 20, 1999.  The veteran 
appealed the initially assigned disability rating.  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

The Board notes that the veteran was provided with the 
previous and amended regulations in the July 2004 SOC and 
subsequent SSOC's.  Accordingly, there is no prejudice to the 
veteran in deciding this appeal based on those regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

The Board will therefore evaluate the veteran's service-
connected lumbosacral spine disability under both the former 
and the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. 
§ 3.114 (2006); VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

Specific rating criteria

Trauma-induced arthritis, substantiated by X-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  [This diagnostic code was not changed in 2003.] 

 (i.) The former schedular criteria

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted a 40 percent rating, 
moderate limitation of motion of the lumbar spine warranted a 
20 percent rating, and slight limitation of motion of the 
lumbar spine warranted a 10 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2006).  
The Board observes that "moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.    

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
specific ratings will apply.  Degenerative arthritis of the 
spine is rated pursuant to the general rating schedule for 
all disorders of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

Under the general rating formula for diseases and injuries of 
the spine, the following ratings apply: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Analysis

Assignment of diagnostic code

In the August 2000 rating decision, the RO rated the 
veteran's lumbosacral spine disorder under Diagnostic Code 
5010 [arthritis, due to trauma] and former Diagnostic Code 
5293 [spine, limitation of motion of, lumbar].  The lumbar 
spine disorder has subsequently been considered under the 
current general rating schedule for all disorders of the 
spine and specifically under the current Diagnostic Code 5242 
[degenerative arthritis of the spine].  See July 2004 SOC and 
subsequent SSOC's.

The diagnoses of record principally relate to arthritis of 
the lumbosacral spine.
There is no indication of neurological symptomatology 
associated therewith which would allow for rating the 
disability under the former Diagnostic Code 5293 or the 
current Diagnostic Code 5243.

The schedular criteria for rating arthritis focus on 
limitation of motion, which as discussed below is undoubtedly 
present.  The Board therefore finds that the veteran's 
degenerative changes of the lumbosacral spine is properly 
rated based upon limitation of motion under the old 
Diagnostic Code 5292 and the current general schedule for 
rating spinal disabilities, to include specifically 
Diagnostic Code 5242.  Neither the veteran nor his 
representative has contended otherwise.  



Schedular rating

(i.) The former schedular criteria

To warrant an increased rating under the former schedular 
criteria, the evidence must show severe limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

At the March 2006 VA examination, the veteran had the 
following range of motion in the lumbar spine: forward 
flexion was to 95 degrees (normal 90 degrees); extension was 
to 18 degrees (normal 30 degrees); right lateral flexion 
(bending) was to 24 degrees (normal 30 degrees); left lateral 
flexion (bending) was to 28 degrees (normal 30 degrees); 
right rotation was to 70 degrees (normal 30 degrees); and 
left rotation was to 52 degrees (normal 30 degrees).  [See 
38 C.F.R. § 4.71a, Plate V (2006) for normal ranges of motion 
of the lumbar spine.]

At the December 2004 VA examination, the veteran had the 
following range of motion in the lumbar spine limited by 
expressed pain: forward flexion was to 45 degrees; extension 
was to 10 degrees; lateral flexion was to 15 degrees 
bilaterally; and rotation was to 15 degrees bilaterally.  

At the September 2003 VA examination, the veteran had the 
following range of motion in the lumbar spine with complaints 
of pain across the lumbar area apparently at the endpoints 
except for forward flexion: forward flexion was to 
70 degrees with complaint of pain starting at 65 degrees 
instead of at 70 degrees; extension was to 23 degrees; 
lateral flexion was to 33 degrees bilaterally; and rotation 
was to 28 degrees bilaterally.

At the July 2001 VA examination, the veteran had the 
following range of motion in the lumbar spine with pain at 
the endpoints: forward flexion was to 45 degrees; extension 
was to 15 degrees; lateral flexion (bending) was to 20 
degrees bilaterally; and rotation was to 25 degrees 
bilaterally.

At the July 2000 VA examination, the veteran had the 
following range of motion in the lumbar spine with complaints 
of pain rated on a scale from one to ten: forward flexion was 
to 90 degrees; extension was to 14 degrees; right lateral 
flexion was to 30 degrees; left lateral flexion was to 30 
degrees; and rotation was to 35 degrees bilaterally.

Taken together, the five examination reports show limited 
motion, which however cannot be described as approximating 
severe limitation.  There are objective findings of motion of 
at least half of normal range with respect to forward 
flexion, lateral flexion bilaterally, and rotation 
bilaterally.  There are some objective findings of motion of 
approximately one-half of normal range of extension or more; 
however, there is one measurement, in December 2004, in which 
extension was one-third of normal (10/30 degrees).  This 
appears to be inconsistent with the remaining measurements of 
extension.  The most recent measurement of extension, in 
March 2006,was 18/30 degrees, which is approximately half of 
normal.

Based on these measurements, the Board concludes that the 
limitation of motion of the veteran's lumbar spine is most 
aptly described as moderate (i.e. medium in scope or range).  
The readings with only one exception show motion to 
approximate half of normal or better.  This does not 
approximate severe limitation of motion warranting the 
assignment of a 40 percent rating. 

For these reasons, the Board finds that a rating in excess of 
20 percent under former Diagnostic Code 5292 is not 
warranted.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 20 percent, there must be forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  There is no evidence of ankylosis in the medical 
records, so the Board will look at forward flexion.

The five VA examinations show that the veteran has forward 
flexion to at least 45 degrees.  Since a 30 percent rating 
calls for forward flexion to be 30 degrees or less, the 
identified limitation of forward flexion does not warrant a 
40 percent rating under the current schedular criteria.

In short, for reasons stated above the Board finds that a 
disability rating in excess of the currently assigned 20 
percent is not warranted under the current schedular 
criteria.

DeLuca considerations

The veteran has in essence contended that his service-
connected lumbosacral spine disability is productive of 
significant loss of function due to pain.

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Those sections allow for the assignment of additional 
disability based on functional loss due to pain.  

The March 2006 VA examination revealed that the veteran had a 
slightly ataxic gait, that he used a cane for balance, and 
that repetitive motion caused the veteran to grimace.  The 
cause of such manifestations was not specified.  The December 
2004 examiner specifically noted, however,  that the veteran 
limped because of his hip problem and not because of his back 
problem.  

The March 2006 VA examiner noted that there was functional 
limitation secondary to pain and that range of back motion 
was limited by fatigue, incoordination, repetitive testing, 
and mostly pain.  However, at the December 2004 VA 
examination the examiner noted that there was no objective 
evidence of painful motion or weakness.    
  
The Board has carefully considered the evidence of record.  
Although there indeed may be some additional limitation of 
motion due to pain or other factors, the veteran's 
demonstrated functional loss is minimal.  Specifically, at 
the March 2006 VA examination, the veteran had full or near-
full range of motion in forward flexion, lateral flexion, and 
rotation.  He only had a significant limitation of motion in 
extension (18 degrees out of a normal 30 degrees).  As 
explained above, however, such limitation of motion 
translates to a 20 percent disability rating.  

The Board has taken into account the veteran's complains of 
severely limited function due to his service-connected back 
disability.  Such severe symptomatology has not been 
demonstrated.  Indeed, as noted above the December 2004 
examine found no objective evidence of painful motion or 
weakness.  The Board places greater weight of probative value 
on the objective medical evidence of record than it does on 
the veteran's self reports.  A noted above, it appears from 
the medical record that most if not all of the lower 
extremity symptoms complained of by the veteran are due to 
his bilateral hip disability, not his lumbar spine 
disability.  

[As discussed above, the Board has granted service connection 
for the hip disability.      
It is not the Board's responsibility to assign a disability 
rating or ratings therefor in the first instance.  The Board 
intimates no conclusion, legal or factual, as to what such 
disability rating(s) should be.]

In short, the 20 percent rating which is currently assigned 
for the veteran's service-connected lumbar spine disability 
encompasses the clinically identified symptoms, to include 
pain and moderate limitation of motion.  The objective 
medical evidence does not demonstrate functional loss due to 
the service-connected lumbar spine disability which would 
enable the Board to assign additional disability under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the August 2000 rating decision.  A 20 
percent rating has been assigned for the entire period.  The 
Board finds that at no time since the effective date of 
service connection, August 20, 1999, has the veteran's 
lumbosacral spine disability met or nearly approximated the 
criteria for a 40 percent or higher disability rating.  There 
does not appear to have been either an appreciable worsening 
of or diminution of symptoms at any time since service 
connection was awarded.  Accordingly, the Board concludes 
that staged ratings are not for application in this case.

Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
representative has in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected lumbosacral spine disability results in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b) (2006) [extraschedular rating criteria].  The RO 
has not referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].

In the event the veteran believes that an exceptional or 
unusual disability picture is present which warrants 
consideration of an extraschedular rating by appropriate VA 
officials, he may raise this matter with the RO.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
degenerative changes of the lumbosacral spine.  The claim is 
therefore denied.




ORDER

Service connection for bilateral arthritis of the hips is 
granted.

An increased disability rating for degenerative changes of 
the lumbosacral spine is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues on appeal must be remanded for further 
evidentiary and procedural development.

3.  Entitlement to an increased disability rating for 
service-connected PTSD, currently rated as 50 percent 
disabling.

A review of the record reflects that VA medical records 
pertaining to psychiatric treatment have been obtained for 
the period from 1982 to 1995 and from May 1999 to the 
present.  However, a March 2000 statement from a VA 
psychiatrist reveals that the veteran has received VA 
psychiatric treatment during the period from 1996 to May 
1999.  For reasons explained immediately below, those records 
need to be obtained.

Ordinarily, lack of medical records dating back over a decade 
would be of little significance in an increased rating claim.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  However, as 
described in the Introduction the present appeal stems from 
the RO's initial assignment of a disability rating.  The 
Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  [The RO has in fact 
assigned staged ratings for the veteran's PTSD.] 

Because the level of disability caused by the veteran's 
service-connected PTSD is at issue from the date of service 
connection forward, medical records  for the entire period 
must be obtained.

4.  Entitlement to an effective date earlier than May 4, 1993 
for the grant of service connection for PTSD.

As was described in the Introduction, in a November 1998 
rating decision the RO granted service connection for PTSD 
effective May 4, 1993.  In February 1999 the veteran wrote 
the RO, stating "wrong date of PTSD" and that "the old 
date should have been considered."  The RO evidently took 
this as a claim for an earlier effective date and issued a 
rating decision confirming that "[t]he appropriate effective 
date is . . . May 4, 1993."  The veteran did not refer to 
the effective date in his August 1999 NOD but rather referred 
to the disability rating assigned.  The RO (evidently 
believing that a NOD had not been filed as to the effective 
date issue)  issued a SOC as to the increased rating issue in 
August 2000; the earlier effective date issue was not 
mentioned.

Notwithstanding the RO's mischaracterization of the veteran's 
February 1999 communication as an initial claim for an 
earlier effective date rather than as a NOD as to the 
assignment of an effective date in the November 1998 rating 
decision, the veteran in fact filed a NOD as to this issue in 
February 1999.  The filing of a NOD initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  The RO has not yet issued a SOC as to the issue of 
entitlement to earlier effective date for the grant of 
service connection for PTSD.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain any additional 
records pertaining to psychiatric 
treatment from the VA Medical Center in 
St. Louis, Missouri (specifically, from 
1996 to July 1997 and from April 1998 to 
May 1999).  Any such records so obtained 
should be associated with the veteran's 
VA claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue of the 
veteran's entitlement to an increased 
rating for PTSD.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

3.  VBA must issue a SOC pertaining to 
the issue of an earlier effective date 
for the grant of service connection for 
PTSD.  The veteran and his representative 
should be provided with copies of the SOC 
and advised of the time period in which 
to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


